    Case: 1:19-cv-00422-SJD-KLL Doc #: 19 Filed: 06/02/20 Page: 1 of 2 PAGEID #: 179




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION


KASSANDRA JACKSON,                                                Case No. 1:19-cv-422
     Plaintiff,                                                   Dlott, J.
                                                                  Litkovitz, M.J.
           vs.

MICHAEL BACHMAN, et al.,                                          REPORT AND
     Defendants.                                                  RECOMMENDATION

           Plaintiff, a resident of Cincinnati, Ohio, initiated this pro se civil rights action in June

2019 against former Hamilton County Magistrate Michael Bachman and others. 1 In September

2019, defendant Bachman filed a motion to dismiss for insufficient service of process,

representing that he does not reside at the Hamilton County Courthouse, nor has he worked there

since September 2018. (Doc. 9). Thereafter, the Court granted plaintiff’s motion to serve

defendant Bachman at his home address. (Doc. 13). On April 3, 2020, the Court ordered the

U.S. Marshal to serve defendant Bachman with copies of the complaint, summons form, and the

Court’s June 2019 Order and Report and Recommendation at his home address as directed by

plaintiff. (Doc. 15).

           On June 1, 2020, defendant Bachman filed a renewed motion to dismiss under Fed. R.

Civ. P. 12(b)(1) and 12(b)(6). (Doc. 17). The renewed motion to dismiss no longer mentions

that defendant Bachman has not been properly served. Accordingly, it is RECOMMENDED

that defendant Bachman’s motion to dismiss for insufficient service of process (Doc. 9) be

DENIED as MOOT.

       June 2, 2020
Date: ___________________
                                                                               Karen L. Litkovitz
                                                                               United States Magistrate Judge


1
    Plaintiff’s claims against all other defendants have been dismissed. (Docs. 4, 8).
 Case: 1:19-cv-00422-SJD-KLL Doc #: 19 Filed: 06/02/20 Page: 2 of 2 PAGEID #: 180




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KASSANDRA JACKSON,                                    Case No. 1:19-cv-422
     Plaintiff,                                       Dlott, J.
                                                      Litkovitz, M.J.
       vs.

MICHAEL BACHMAN, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
